DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on August 1, 2022.  This application is a CON of U.S. Patent Application No. 17/028,083, which has matured into U.S. Patent No. 11,422,314 B2.
Claims 1-20 are pending, with claims 1 and 9 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (sixteen (16) pages) were received on August 1, 2022.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent US PTO data.  For example, the parent patent number 11,422,314 B2 must be listed.  Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: regarding claim 20, the term “wherein cleaner” should read “wherein the cleaner” for consistency with preceding claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 20, this claim is not considered to further limit the preceding independent claim 9.  For example, claim 9 requires “a hinged cover configured to removably attach to the end portion and cover the cleaner”, while claim 20 first recites that the “cleaner is disposed in the receptacle” such that the cleaner protrudes outside the receptacle.  However, if claim 9 requires a hinged cover to cover the cleaner, then claim 20 does not further limit the features of claim 9.  Conversely, by claiming that the cleaner protrudes outside the receptacle, this feature conflicts with claim 9 and parts of claim 20.  In other words, claim 20 may be considered broader in scope than independent claim 9.  For these reasons, claim 20 is found vague and indefinite under the meaning of 35 U.S.C 112(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0346630 A1 (which has matured into U.S. Patent No. 10,481,342 B1), and further in view of Sparrowhawk et al. US 2017/0254963 A1.
Regarding independent claim 9, Yang et al. US 2019/0346630 A1 teaches (ABS; Figs. 1, 2b, 3, 4a, 4b, 5, 7, 8; corresponding text, see paragraphs [0035] – [0057]; Claims) a dustcap 100/300 comprising: a body (overall “body” of dustcap in Figs. 4b, 4b, 7, 8) comprising: a first portion (at right of Figs. 4a-b, 7, 8) configured and capable of receiving a ferrule of an optical fiber connector (ferrule listed as 240 in Yang, shown in Fig. 6), and an end portion (near 180/182 in Fig. 4b at left) comprising a receptacle (negative space) opposite to the first portion; a cleaner 195/395 disposed within the receptacle (note how cleaner 195 located on at least one flat surface portion in Fig. 4B; element 395 also serves as a “cleaning” function in Fig. 8, see para [0042], when cover is closed a receptacle is created with the negative space); and a hinged cover 170 configured to removably attach to the end portion and cover the cleaner (see Fig. 4b for the cover to be hinged “open” and Fig. 7 for the cover to be hinged “closed”).
Regarding claim 9, Yang ‘630 does not expressly teach that the right side (first) portion at the input of the fiber optic ferrule connector is “cylindrical.”
Sparrowhawk et al. US 2017/0254963 A1 teaches (ABS; Figs. 1-2, 11-12, 14-19, 45-47, 48A-C; paragraphs [0106] – [0113]; Claims, in particular claim 25) a dustcap 100/400/600 comprising a body (overall “body” of dustcap 100/600) comprising a cylindrical portion 142/442/632 configured and capable of receiving a ferrule of an optical fiber connector (see ABS “the connector has a ferrule comprising an optical fiber”), and an end portion 130/430/630 opposite the cylindrical portion, wherein the end portion includes a receptacle (negative space located at “end portion” in Figs. 2, 11, 12,14-19); a cleaner 132/432/622/629 (wiping member to clean) disposed within the receptacle; and a cover 144/444/650 configured to couple to the end portion of the dustcap.  Sparrowhawk teaches numerous embodiments with cylindrically shaped insertion / input portions for an optical fiber ferrule.  
Since Yang and Sparrowhawk are both from the same field of endeavor, the purpose disclosed by Sparrowhawk would have been recognized in the pertinent art of Yang.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sparrowhawk, to use the cylindrical shape for receiving a ferrule/connector in a dustcap, in the dust improvement device of Yang as an obvious modification of the shape of the device.  One having ordinary skill in the art would easily arrive at a cylindrical shape of the dustcap without undue experimentation.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, changing the shape would have been obvious based on the combination of Yang and further in view of Sparrowhawk as a selectable known shape.
Regarding dependent claim 10, the hinged cover 170 of Yang is integrated with the body because of the attachment point to create the rotary hinge (“integral”).
Regarding claim 11, the hinged cover in Fig. 1, 2b, and 4a includes a “protruding portion” 174 that extends beyond an outer diameter of the end portion (note that when Sparrowhawk is used in combination with Yang that a “diameter” can result because of Sparrowhawk’s cylindrical shapes).  Note that this frame-of-reference for “protruding” is when the hinged cover is in an open position, which meets all structure as claimed.  Applicant does not claim that the protruding portion extends beyond the diameter when the hinged cover of Yang is closed (shut).  
Regarding claim 12, Yang’s hinged cover is shaped like a rectangle (a square shape meets the definition of “rectangle”, see Fig. 4a), accordingly all structure of claim 12 is met and this structure is capable of all functional language following (to “facilitate removal”, which is relative itself).
Regarding claim 13, in the combination using Sparrowhawk, the secondary reference teaches a tapering shape away from the cylinder of the dustcap, with first and second (larger, see Fig. 12 Sparrowhawk) diameter.  Accordingly, these claimed features are obvious over the combination of Yang/Sparrowhawk.
Regarding claim 14, the cleaner (195 and/or 395) can be considered as “secured to” at least a portion of the receptacle in Yang (see Figs. 4a and 8).
Regarding claim 15, when the dust cap is rotated 180 degrees and the cleaner is used to clean the ferruled fiber, this meets all structure claimed by claim 15, because the ferrule touches the cleaner within the receptacle (after rotating and then cleaning).
Regarding claim 16, the hinged cover in Fig. 1, 2b, and 4a includes a “protruding portion” 174 that is configured to engage with an end portion of the receptacle.
Regarding claim 19, the figures in Yang show that no space remains in the receptacle above the cleaner (Figs. 7 and 8).
Regarding claim 18, although Yang does not show space above the cleaner, the prior art of Sparrowhawk shows embodiments when (some) space is left above the cleaning feature (Figs. 1-2, 11-12, 14-19).  Accordingly, it merely would have been a matter of common skill and obvious design choice to recognize a combination of Yang/Sparrowhawk in which space could be found above the cleaner without undue experimentation or burden upon one having ordinary skill in the art at the time of the effective filing date, of the “receptacle” area.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claim 18 is found obvious over Yang/Sparrowhawk using common skill in the art.
Regarding claim 20, the cleaning feature of Sparrowhawk can extend outside of the receptacle in numerous configurations (see Figs. 3, 4, 11), accordingly it would have been obvious to one having ordinary skill that some of the cleaner feature could be located outside of the receptacle in the combination of Yang/Sparrowhawk without undue burden or experimentation.  KSR.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0346630 A1 (which has matured into U.S. Patent No. 10,481,342 B1), and further in view of Sparrowhawk et al. US 2017/0254963 A1, and further in view of Sugita US Design Patent No. D623,369 S.
Regarding independent claim 9 and intervening dependent claim 16, Yang/Sparrowhawk makes obvious such features as clearly enumerated above in section (12).
Regarding claim 17, Yang/Sparrowhawk does not expressly and exactly teach that the protruding portion from the hinged cover is a ring configured to improve contact and prevent spontaneously decoupling from the end portion of the receptacle.
Sugita Design patent D623,369 S (Figs. 7-8) teaches a hinged cover that is connected to a cylindrical element used in cleaning, and in that the hinger cover is both integrally formed and includes a ring configured for such intended used.
Since Yang/Sparrowhawk and Sugita are all from the same field of endeavor, the purpose disclosed by Sugita would have been recognized in the pertinent art of Yang/Sparrowhawk..
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sugita, to use a ring feature with the hinged cover (of Yang) in order to securely and stably attach such hinged cover to the receptacle in order to prevent unwanted occurrences in which the hinged cover becomes unexpectedly detached and decoupled from the end surface.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 17 is found obvious over Yang/Sparrowhawk and further in view of Sugita.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2019/0346630 A1 (which has matured into U.S. Patent No. 10,481,342 B1), and further in view of Sparrowhawk et al. US 2017/0254963 A1, and further in view of Liu et al. US 2010/0302530 A1.
Regarding independent claim 1, Yang et al. US 2019/0346630 A1 teaches (ABS; Figs. 1, 2b, 3, 4a, 4b, 5, 7, 8; corresponding text, see paragraphs [0035] – [0057]; Claims) a dustcap 100/300 comprising: a body (overall “body” of dustcap in Figs. 4b, 4b, 7, 8) comprising: a first portion (at right of Figs. 4a-b, 7, 8) configured and capable of receiving a ferrule of an optical fiber connector (ferrule listed as 240 in Yang, shown in Fig. 6), and an end portion (near 180/182 in Fig. 4b at left) comprising a receptacle (negative space) opposite to the first portion; a cleaner 195/395 disposed within the receptacle (note how cleaner 195 located on at least one flat surface portion in Fig. 4B; element 395 also serves as a “cleaning” function in Fig. 8, see para [0042], when cover is closed a receptacle is created with the negative space); and a hinged cover 170 configured to removably attach to the end portion and cover the cleaner (see Fig. 4b for the cover to be hinged “open” and Fig. 7 for the cover to be hinged “closed”).
Regarding claim 1, Yang ‘630 does not expressly teach that (1) the right side (first) portion at the input of the fiber optic ferrule connector is “cylindrical”, or that (2) a “sealing film” is disposed on the end portion and configured to cover the cleaner.  
Regarding the first missing limitation (1), Sparrowhawk et al. US 2017/0254963 A1 teaches (ABS; Figs. 1-2, 11-12, 14-19, 45-47, 48A-C; paragraphs [0106] – [0113]; Claims, in particular claim 25) a dustcap 100/400/600 comprising a body (overall “body” of dustcap 100/600) comprising a cylindrical portion 142/442/632 configured and capable of receiving a ferrule of an optical fiber connector (see ABS “the connector has a ferrule comprising an optical fiber”), and an end portion 130/430/630 opposite the cylindrical portion, wherein the end portion includes a receptacle (negative space located at “end portion” in Figs. 2, 11, 12,14-19); a cleaner 132/432/622/629 (wiping member to clean) disposed within the receptacle; and a cover 144/444/650 configured to couple to the end portion of the dustcap.  Sparrowhawk teaches numerous embodiments with cylindrically shaped insertion / input portions for an optical fiber ferrule.  
Regarding the second missing limitation (2), Liu et al. US 2010/0302530 A1 teaches (ABS; Figs. 3B, 4B, 5B, 6B; corresponding text; Claims) an end surface of a dustcap for an optical fiber ferrule that includes a sealing film 34 on the end of a receptacle area that includes a cleaned optical fiber/ferrule.  The sealing film(s) are used to seal and protect the internal optical components of the fiber in order to decrease unwanted sources of optical error (dust, dirt, debris, moisture, crosstalk, etc.).  The sealing film of Liu is recognized as a means to improve the seal of internal components with a dust cap.
Since Yang, Sparrowhawk, and Liu, are all both from the same field of endeavor, the purposes disclosed by Sparrowhawk and Liu (for missing features (1) and (2)) would have been recognized in the pertinent art of Yang.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Sparrowhawk and Liu, to use the cylindrical shape for receiving a ferrule/connector in a dustcap, and to use a sealing film on the end of the dust cap (for improved seal to eliminate debris etc.) in the dust improvement device of Yang as an obvious modification of the shape of the device, or improved optical functionality by using a seal.  One having ordinary skill in the art would easily arrive at a cylindrical shape and sealing film for the dustcap of Yang without undue experimentation or burden.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 would have been obvious based on Yang and further in view of Sparrowhawk (for feature (1)) and Liu (for feature (2)).
Regarding dependent claim 4, in the combination using Sparrowhawk, the secondary reference teaches a tapering shape away from the cylinder of the dustcap, with first and second (larger, see Fig. 12 Sparrowhawk) diameter.  Accordingly, these claimed features are obvious over the combination of Yang and Sparrowhawk/Liu.
Regarding claim 5, the cleaner (195 and/or 395) can be considered as “secured to” at least a portion of the receptacle in Yang (see Figs. 4a and 8).
Regarding claim 6, when the dust cap is rotated 180 degrees and the cleaner is used to clean the ferruled fiber, this meets all structure claimed by claim 6, because the ferrule touches the cleaner within the receptacle (after rotating and then cleaning).
Regarding claim 7, the Yang reference also includes the recited hinged cover in Fig. 1, 2b, and 4a which includes a “plurality of tabs” 174 that extend and protrude but also engage with a portion of the end portion that must be protruding to contact the complementary connection features of the cover (protruding at least from inner areas of the receptacle and such negative space).  Note that this frame-of-reference for “tabs” and “protruding” when the hinged cover is in an open position, which meets all structure as claimed.  For these reasons, dependent claim 7 would have been obvious over the same combination as in claim 1.  KSR.  Regarding claim 8, when the hinged cover of Yang is secured, it will be capable of functioning to prevent decoupling.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,422,314 B2, standing alone.  Regarding currently filed claim 1, the parent ‘314 patent has allowed claims (see claims  1 and 5), in which all features of the dustcap are outlined:
-body (as in claim 1 of ‘314)
-cylindrical portion (as in claim 1 of ‘314)
-end portion (as in claim 1 of ‘314)
-cleaner (as in claim 1 of ‘314) disposed within the receptacle
-sealing film (as in claim 5 of ‘314) is disposed as the covering mechanism (from claim 1 of ‘314).  
	Accordingly, current independent claim 1 would have been obvious over the claims of the parent ‘314 patent, standing alone, even though they are not literally verbatim to the current claims.  Claim 1 is thus not patentably distinct from the parent ‘314 claims.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,422,314 B2 in view of Yang et al. US 2019/0346630 A1.  Regarding currently filed claim 9, the parent ‘314 patent has allowed claims (see claim 1), in which all features of the dustcap are outlined:
-body (as in claim 1 of ‘314)
-cylindrical portion (as in claim 1 of ‘314)
-end portion (as in claim 1 of ‘314)
-cleaner (as in claim 1 of ‘314) disposed within the receptacle
-a cover (as in claim 1 of ‘314) is disposed as the covering mechanism (from claim 1 of ‘314).  
However, parent ‘314 does not claim in the allowed claims that the cover is “hinged.”  Yang et al. US 2019/0346630 A1 teaches a hinged cover 170.  Note also Sugita design patent D623,369 S (Figs. 7-8) for a hinged cover feature.  One having ordinary skill in the art at the time of the effective filing date would have recognized that having a cover to be “hinged” (or not hinged) is an obvious design choice and modification that would have taken no undue experimentation or burden based on the teachings of Yang (and Sugita).  KSR.  For these reasons, independent claim 9 cannot be considered as being patentable over the claims 1-14 of the parent patent ‘314 and are obvious (non-statutory) double patenting. 

In order to obviate the above non-statutory double patenting rejections, Applicant may file a timely terminal disclaimer in relation to pending claims 1 and 9 and the parent ‘314 patent (claims 1-14).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding dependent claim 2 and 3, there is no clear teachings from the closest prior art of record for the “sealing film” to be both removable (from the end portion of the dustcap body) and to comprise a protruding portion extending beyond a diameter of the end portion of the receptacle opposite a cylindrical portion.  The overall combination of features of claim 2 (which must include claim 1) would not have been found obvious based on the current prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references D and F-H:

-Reference D to Collier US ‘459 is pertinent to a cap for sealing the end of an optical fiber connector (note in particular Figs. 16-22 and para [0081]).
-Reference F to Sugita ‘731 is pertinent to a cleaning tool (note not a dust cap but on the outside of a connector) that includes a hinged cover and cleaning element in a cylindrical portion which can be used by a tech to clean optical element(s).
-Reference G to Zimmel ‘177 is pertinent to a dust cap and dust plug for the end of a ferruled optical connector.
-Reference H to Miyake ‘552 is pertinent to a cleaning tool for optical connectors using a cylinder and cleaning element found attached therein.  

Applicant should consider filing a timely IDS (PTO-1449) if aware of other prior art pertinent to the claims 1-20; as well as a timely terminal disclaimer in relation to the parent ‘314 parent (non-statutory double patenting).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 16, 2022